DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 9-12 in the reply filed on 3/23/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN106207185, English translation).
Dong teaches hollow MoS2 microrods. 
Dong, abstract, teaches the hollow microrod is formed by assembling ultrathin MoS2 nanosheets; the diameter of the microrod is 50 nm to 10 microns, the length of the microrod is 2 microns to 50 microns, and the specific surface area of the microrod is 10 to 100 m2/g; and the lengths of the ultrathin nanosheets which are basic units of the microrod wherein the thicknesses of the ultrathin nanosheets and are 2 to 50 nm. 

A diameter of 50 nm to 10 microns translates to a nanosheet having a width of 157 nm (50 nm times π) to 31.3 microns (31,300 nm; 10 microns times π). 
A length of 2 microns (2000 nm) to 50 microns (50000 nm) translates to a nanosheet having a length of 2000 nm to 50000 nm. 
 Dong, examples, teaches scanning electron micrographs of the above-prepared MoS2 powder show the dimension of the powder. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claims 2-3, Dong, abstract, teaches the specific surface area of the microrod is 10 to 100 m2/g. 

Regarding claim 4, Dong, example 1, teaches the X-ray diffraction pattern of the hollow structure MoS2 microrod prepared above is shown in Fig. 1. The diffraction peak is consistent with the standard pattern of the hexagonal molybdenum disulfide, indicating that the obtained product is pure MoS2. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that other methods such as ICP can be used to indicate that the obtained product is pure MoS2. 


Regarding claims 9-12, Dong teaches the hollow structure MoS2 microrod prepared above was applied to the field of electrocatalytic hydrogen production.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140212587, paragraph 30 of the PGPUB, teaches MoS2 nanosheets. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/28/2022